—Casey, J.
Appeal from an order of the County Court of Ulster County (Bruhn, J.), entered December 15, 1994, which affirmed a judgment of the Justice Court of the Town of Ulster in favor of defendant.
*794County Court’s order affirmed a judgment involving a small claims action brought by plaintiff, a landlord, against defendant, his former tenant. The standard of review of a small claims judgment is limited to whether "substantial justice has not been done between the parties according to the rules and principles of substantive law” (UJCA 1807). Consequently, "such judgments should not be overturned unless they are clearly erroneous” (Conover v Burkich, 187 AD2d 803; see, De-Santis v Sears, Roebuck & Co., 148 AD2d 36, 39; Dansky v Ryan's Colonial Volkswagen, 118 AD2d 925, 926).
We conclude from the evidence that Justice Court could have properly found that plaintiff failed to meet his burden of proving by a preponderance of the evidence that defendant was liable to plaintiff for damage allegedly done to plaintiff’s apartment (see, Angerami v Nationwide Ins. Co., 133 Misc 2d 1086, 1088). Plaintiff brought this claim approximately a year after defendant left the premises following an inspection whereby plaintiff returned defendant’s security deposit. Although plaintiff complains about Justice Court’s delay in returning certain papers necessary for his appeal (see, UJCA 1704 [a]), there is no support in the record for his claim that the court was biased or otherwise predisposed to favor defendant.
The remaining arguments advanced by plaintiff have been examined and found unpersuasive.
Mikoll, Crew III and Spain, JJ., concur; Cardona, P. J., not taking part. Ordered that the order is affirmed, without costs.